ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-034 and DRB 02-152, concluding that ELLIOT D. MOORMAN of EAST ORANGE, who was admitted to the bar of this State in 1997, should be suspended from the practice of law for a period of three months for violating RPC 1.5(b) (failing to prepare a written fee agreement), RPC 1.7(b) (conflict of interest), RPC 1.15(a) (failure to safekeep property); and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
*155It is ORDERED that ELLIOT D. MOORMAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective February 28, 2003; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.